 



Exhibit 10.56
EXHIBIT A1
COMMITMENTS

          Bank   Maximum Amount  
Bank of America, N. A.
  $ 110,000,000    
KeyBank National Association
  $ 80,000,000    
National City Bank
  $ 80,000,000    
Wachovia Bank National Association
  $ 60,000,000    
U.S. Bank National Association
  $ 50,000,000    
Fifth Third Bank
  $ 50,000,000    
Manufacturers and Traders Trust Company
  $ 50,000,000    
The Huntington National Bank
  $ 50,000,000    
RBS Citizens, National Association
  $ 50,000,000    
Calyon New York Branch
  $ 45,000,000    
Bank of Montreal
  $ 35,000,000    
Bank of New York
  $ 35,000,000    
Comerica Bank
  $ 30,000,000    
First Merit Bank
  $ 25,000,000  
 
       
TOTAL
  $ 750,000,000  

 

1   Revised as of December 20, 2007, further revised as of January 31, 2008 and
further revised as of February 19, 2008

 